          Case 1:20-cv-10753-LTS Document 74 Filed 06/02/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

ANTHONY BAEZ, JONATHAN BERMUDEZ                       )
JERMAINE GONSALVES, and DEDRICK                       )
LINDSEY on behalf of themselves and all others        )
similarly situated,                                   )
                                                      )
                       Petitioners,                   )
                                                      )
               v.                                     )       Civil Action No. 20-10753-LTS
                                                      )
ANTONE MONIZ,                                         )
                                                      )
                       Respondent.                    )

                             RESPONDENT’S STATUS REPORT

       Respondent Antone Moniz (“Respondent”), Superintendent of the Plymouth County

Correctional Facility (“PCCF”), by and through his attorney, Andrew E. Lelling, United States

Attorney for the District of Massachusetts, respectfully submits this status report to inform the

Court and parties of the below developments.

       There has been one positive employee test since the last status report. On June 1, 2020,

PCCF learned that an employee tested positive. The employee is a maintenance officer. The

employee has not been at PCCF since May 15.

       By way of further update, at the date and time of filing, 28 inmates and detainees at PCCF

have been tested. As previously reported, a total of two results of state pretrial detainees have been

positive. All other results of inmates and detainees were negative.

                                                      Respectfully submitted,

                                                      ANTONE MONIZ
                                                      Superintendent of the Plymouth
                                                      County Correctional Facility
         Case 1:20-cv-10753-LTS Document 74 Filed 06/02/20 Page 2 of 2




                                          By his attorneys,

                                          ANDREW E. LELLING,
                                          United States Attorney

                                    By:   /s/ Jason C. Weida
                                          Jason C. Weida
                                          Assistant U.S. Attorney
                                          United States Attorney’s Office
                                          1 Courthouse Way, Suite 9200
                                          Boston, Massachusetts 02210
                                          (617) 748-3180
Dated: June 1, 2020                       Jason.Weida@usdoj.gov
